Mr. Chief Justice Shepard
delivered the opinion of the Court:
It appearing to the court that all the appellees by their counsel in the above-entitled cause have this day filed a confes*383sion of error, and have given their consent that the decree appealed from in this case may be reversed, it is therefore this 13th day of October, 1914, ordered, adjudged, and decreed by this court that the decree of the said supreme court of the District of Columbia in this cause entered December 26, 1913, be, and the same is hereby, reversed, with costs; and that this cause be, and the same is hereby remanded to the said Supreme Court for further proceedings consistent with this decree.